Order entered March 24, 2015




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-01350-CR

                            DONALD RAY MCKINNEY, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F12-47067-Y

                                              ORDER
        The Court REINSTATES the appeal.

        On January 21, 2015, we ordered the trial court to prepare a certification of appellant’s

right to appeal and to make findings regarding why the reporter’s record has not been filed. We

received a supplemental clerk’s record containing the findings, but it does not include the trial

court’s certification of appellant’s right to appeal.

        Accordingly, we ORDER the trial court to prepare and file with this Court, within TEN

DAYS of the date of this order, a certification of appellant’s right to appeal. See TEX. R. APP. P.

25.2(a), (d); Cortez v. State, 420 S.W.3d 803 (Tex. Crim. App. 2013).
        We ADOPT the trial court’s findings that: (1) appellant desires to pursue the appeal; (2)

appellant’s attorney J. Craig Jett was initially retained and made a timely request for preparation

of the reporter’s record; (3) appellant is now indigent for purposes of the appeal and is entitled to

proceed without payment for the reporter’s record; (4) Sharon Hazlewood, former official court

reporter of the Criminal District Court No. 7 recorded the trial proceedings; (5) Melva Key, a

substitute court reporter, recorded the October 20, 2014 motion for new trial hearing; (6) Ms.

Hazelwood’s explanation for the delay in filing the record is computer problems and issues

related to her transition from the courthouse following the retirement of the previous judge of the

Criminal District Court No. 7; (7) Ms. Key’s explanation was that she did not know the record

had been requested; and (8) each court reporter requested forty-five days from the March 9, 2015

findings to file the reporter’s record.

        We ORDER court reporters Sharon Hazlewood and Melva Key to coordinate to file the

complete reporter’s record, including all exhibits admitted at all hearings, by 4:00 p.m. on

FRIDAY, MAY 1, 2015. If the complete record, including all exhibits, is not filed by the date

and time specified, the Court will order that Sharon Hazlewood and Melva Key not sit as a court

reporters until the complete record is filed.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Elizabeth Frizell, Presiding Judge, Criminal District Court No. 7; Sharon Hazlewood,

court reporter; Melva Key, court reporter; Felicia Pitre, Dallas County District Clerk; and to

counsel for all parties.


                                                      /s/     ADA BROWN
                                                              JUSTICE